     THOMAS A. JOHNSON, SBN 119203
 1   KRISTY M. HORTON, SNB 27150
     Law Office of Thomas A. Johnson
 2   400 Capital Mall, Suite 2560
     Sacramento, CA 95814
 3   Telephone: (916) 442-4022
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,                      )   Case No. 2:11-cr-0514-TLN and
 8                                                  )            2:12-cr-0031-TLN
                   Plaintiff,                       )
 9                                                  )
10          vs.                                     )   STIPULATION AND ORDER FOR
                                                    )   SETTING OF JUDGMENT AND
11   ANDREY KIM,                                    )   SENTENCING AND PSR SCHEDULE
                                                    )
12                 Defendant.                       )   Date: January 24, 2019
                                                    )   Time: 9:30 a.m.
13                                                  )   Judge: Hon. Troy L. Nunley
                                                    )
14                                                  )
15
16          IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
17   Judgment and Sentencing Status Conference scheduled for January 24, 2019, is vacated
18   and a Judgment and Sentencing be scheduled for June 6, 2019 at 9:30 a.m. It is further
19   requested the Court order the following Pre-Sentence Report schedule:
20
     Judgment and Sentencing date:                              June 6, 2019
21
22   Reply or Statement                                         May 30, 2019

23   Motion for Correction of the Pre-Sentence
     Report shall be filed with the court and                   May 23, 2019
24   served on the Probation Officer and opposing
25   counsel no later than:

26   The Pre-Sentence Report shall be filed with
     the court and disclosed to counsel no later                May 16, 2019
27   than:
28

                                                                                              1
     Counsel’s written objections to the Pre-
 1
     Sentence Report shall be delivered to the                May 2, 2019
 2   Probation Officer and opposing counsel
     no later than:
 3
     The proposed Pre-Sentence Report                         April 18, 2019
 4
     shall be disclosed to counsel no later than:
 5
 6
 7          IT IS SO STIPULATED.

 8
     DATED: January 16, 2019                            By:   /s/ Thomas A. Johnson
 9                                                            THOMAS A. JOHNSON
                                                              Attorney for Andrey Kim
10
11   DATED: January 16, 2019                                  McGREGOR SCOTT
                                                              United States Attorney
12
                                                        By:   /s/ Heiko Coppola
13                                                            HEIKO COPPOLA
                                                              Assistant United States Attorney
14
15
                                                    ORDER
16
            IT IS SO ORDERED.
17
     DATED: January 17, 2019
18
19                                                            Troy L. Nunley
                                                              United States District Judge
20
21
22
23
24
25
26
27
28

                                                                                                 2
